The bill in this case was filed to establish the validity of the agreement of separation1 between the defendant and his wife, and the right of the wife to the care and custody of her infant child during such separation', as provided for by the agreement of June 7th, $838. The chancellor considering it doubtful whether the court had juris-_. . , . ,. . , J diction upon a bill filed by the wife, to protect her mere per- ...... * sonal rights, or her right to the care and custody of her children depending upon such an agreement alone, refused to interfere by injunction to prevent the husband from testing his claim to the custody of the child, in the ordinary way upon a writ of habeas corpus, as often as the law would permit him to do so.
Motion for injunction' denied, and the injunction granfed by tire assistant vice chancellor dissolved.